Title: To Thomas Jefferson from Stephen Cathalan, Jr., 10 April 1801
From: Cathalan, Stephen, Jr.
To: Jefferson, Thomas



Sir
Marseilles the 10th. april 1801.

I take the Liberty of handing you a Copy of my Respects of the 8th. Inst.
I will only add now, that I have, and am Still acknowledged by the Governt. of France, as Consul of the united States, that tho’ I have deffended with Constancy & energy, the American Vessels Captured Since the arreté of the 12th. Ventose, and obtained in the most Critical Periods the restitution of Some of them, I have been protected, & acted in a manner of not displeasing to the French autorities.
The American Ministers Plenipotentiary who made the Convention with France, with whom I had the honour of being acquainted during three Months at Paris, have granted me their Esteem, & have been Witnessess of the Consideration, I obtained from Citizen Joseph Bonaparte, who by his wife is a Relation to Missess. Cathalan, & the whole Bonaparte’s family; Missess. Cathn. and my whole Family begs you, Sir, to accept the assurance of their best Respects & congratulations.
I have the honour to be with Great Respect Sir Your most obedient humble & Devoted Servant

Stephen Cathalan Junr.

